Citation Nr: 1755720	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1987, and from November 1990 to March 1992.

These matters come before the Board of Veterans' Appeals on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Travel Board; a transcript of the hearing is of record.  

Following the hearing, the Veteran submitted evidence in March 2017 and July 2017, along with waivers of Agency of Original Jurisdiction (AOJ) consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).



The issue of entitlement to service connection for a cervical spine disorder is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The competent and credible lay and medical evidence of record is at least in relative equipoise as to whether the Veteran's degenerative arthritis of the cervical spine is related to his in-service accident, and whether the Veteran has a current neurological manifestation of his cervical spine disorder.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the cervical spine and cervical polyradiculopathy are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for a cervical spine disorder.  Specifically, the Veteran's claims that, during active duty service in January 1991, he was involved in a tank accident where he hit his head and lost consciousness for a couple of hours.  He states that, following the accident, he experienced chronic cervical spine pain that has continued to the present.  See, e.g., January 2017 Hearing Transcript, pp. 22-23.

Pertinent evidence of record includes the Veteran's service treatment records, a March 2017 medical opinion from the Veteran's private physician, and June 1994 and February 2010 VA examination reports.

Service treatment records confirm that the Veteran injured his neck after he was involved in a tank accident during field maneuvers.  A January 1991 service treatment record noted that he suffered from a soft tissue neck injury.  Another January 1991 service treatment record noted that there were no obvious fractures of the cervical spine.  In February 1991, the Veteran was placed on a temporary profile due to his head and neck pain.  Numerous February 1991 treatment records note a possibility of a cervical spine fracture, but February 1991 X-rays of the cervical spine showed no acute fracture or subluxation.  In a February 1991 report of medical history, he complained of swollen or painful joints, among other problems.  An August 1991 service treatment record noted that X-rays of the Veteran's cervical spine were normal, and that an MRI demonstrated no abnormality.  A November 1991 service treatment record noted a decreased range of motion in the neck due to pain and cervical muscle spasms.

A June 1994 VA examination noted the Veteran's report of problems with his upper back following his in-service injury, as well as his current complaints of swelling and pain in his neck.  Although X-rays were negative, the examiner diagnosed the Veteran with a chronic musculoskeletal strain of the cervical spine.

In February 2010, the Veteran underwent a VA examination.  The examiner reviewed his service treatment records stemming from his January 1991 tank accident, as well as post-service radiology reports from 1994 to 2009.  The examiner also noted the Veteran's reports of continuous symptoms of pain following service.  He was diagnosed with degenerative arthritis of the cervical spine; however, there was no objective evidence of any associated neurological disorders.  Ultimately, the examiner opined that the Veteran's cervical spine disorder was less likely than not related to his January 1991 in-service accident.  The examiner reasoned that, although there were in-service complaints of neck pain, post-service radiological reports interpreted his cervical spine as normal, and the findings of degenerative changes in December 2009 may be related to aging.

A February 2010 private treatment record noted a diagnosis of cervical polyradiculopathy of the bilateral medial nerves.

The Veteran testified during the January 2017 hearing his cervical spine was injured after he was involved in a tank accident.  He stated that the tank went over a large embankment that the driver did not see, that he was thrown about and was knocked unconscious.  The Veteran's spouse remembered a conversation with a specialist who stated that he saw fragmentation along his cervical spine.  He testified that he experienced constant numbness and aching in his neck following the accident.

In March 2017, the Veteran submitted a private medical opinion from his physician.  The physician noted the diagnoses of cervical spondylosis, cervical stenosis, and cervical neuritis.  The physician also noted that the Veteran's reports of neck pain began while he was on active duty in 1991.  Ultimately, the physician opined that his current neck disorder was likely caused by the in-service accident.

After resolving all reasonable doubt in the Veteran's favor , the Board finds that the medical and lay evidence is in relative equipoise as to whether the currently-diagnosed cervical spine disorder is related to his January 1991 in-service tank accident.  Moreover, the medical is in relative equipoise as to whether the Veteran currently experiences neurological manifestations of his cervical spine.

With regard to the first element of service connection, the Board finds that the Veteran has a diagnosed cervical spine disability.  For example, the February 2010 VA examiner noted a diagnosis of degenerative arthritis of the cervical spine.  Moreover, in the March 2017 private opinion, his physician noted diagnoses of cervical spondylosis and cervical stenosis.  With regard to any neurological manifestations of his cervical spine, the Board notes that the February 2010 VA examiner noted that there was no objective evidence of any associated neurological disorders, despite the Veteran's subjective complaints.  However, the February 2010 private treatment record notes a diagnosis of cervical polyradiculopathy of the bilateral medial nerves, and the March 2017 private opinion notes a diagnosis of cervical neuritis.  As such, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran experiences neurological manifestations of his cervical spine.

With regard to the in-service element of service connection, the Board notes that the Veteran is competent to report his in-service experiences and injuries, including hitting his left side after being thrown about in a tank.  Layno, supra.  Furthermore, the Veteran's reports of in-service cervical spine symptoms, including pain, are supported by his service treatment records, which clearly document such complaints.  Moreover, he has consistently asserted he experienced neck pain ever since the in-service accident ever since, and this is supported by his June 1994 reports of neck pain and swelling.  As such, the Board finds that his assertions concerning his in-service injury, and the onset, nature, and progression of his cervical spine symptoms, are competent and credible lay evidence of such.  Therefore, the remaining inquiry is whether there is nexus, or link, between his current cervical spine disorder and his in-service injury.

The Board finds that the evidence is in relative equipoise as to whether the currently-diagnosed cervical spine disorder is related to his in-service injury.  The February 2010 and March 2017 opinions are probative as they considered all of the pertinent evidence of record, to include the Veteran's lay statements.  The March 2017 opinion relies on the Veteran's lay statements concerning his in-service tank accident, which the Board finds are competent and credible, as well as his lay statements concerning the onset and continuity of cervical spine symptoms.  In addition, the physician offered a clear conclusion with a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno, supra.  Certainly, the Veteran is competent to report his own symptoms of neck pain in service and following service.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The medical history provided by the Veteran is credible, as it has generally been consistent, and it is not contradicted by any inconsistencies that call into question his credibility.  Furthermore, as noted above, his service treatment records support his contention of in-service neck pain, and the June 1994 supports his contention of continuous symptoms following service.

Thus, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for degenerative arthritis of the cervical spine and cervical polyradiculopathy of the bilateral median nerves are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for degenerative arthritis of the cervical spine and cervical polyradiculopathy of the bilateral median nerves is granted.


REMAND

The Veteran claims entitlement to service connection for a left shoulder and left knee disorder, which he attributes to his in-service January 1991 tank accident.  See, e.g., January 2017 Hearing Transcript, pp. 5-6, 14-15.  He also claims entitlement to service connection for OSA, which he claims began after his in-service tank accident.  Specifically, both he and his wife indicated that the Veteran started to have problems, including periods when he would stop breathing, following the accident.  See, e.g., id. at pp. 27-30.  Finally, the Veteran claims that he started to experience gastrointestinal problems while stationed in Germany in 1987, and that they have continued since.  See, e.g., id. at pp. 34-35.

Service treatment records from November 1987 noted the Veteran's reports of abdominal pain and nausea.  In an October 1991 report of medical history, he complained of swollen and painful joint, and the treatment provider noted chronic/intermittent pain in the Veteran's knees.

A June 2010 letter from the Veteran's VA treatment provider noted that the Veteran's sleep apnea developed after his in-service accident.

In September 2010, the Veteran underwent a VA examination.  With regard to his left knee and left shoulder, the examiner noted his in-service tank accident.  The Veteran also discussed his history of gastroesophageal symptoms in-service, including suffering from GERD since he was deployed to Germany.  After discussing the current nature and severity of all disorders, the Veteran was diagnosed with the following: degenerative changes of the left knee, GERD, and OSA.  With regard to the left knee, the examiner opined that such was less likely than not related to his military service or his in-service traumatic brain injury.  No further rationale was provided.  With regard to the Veteran's GERD and OSA, the examiner opined that those disorder were less likely than not related to his military service.  Concerning GERD, the examiner noted that his service treatment records were silent for any treatment related to GERD, and that was no showing a chronicity since discharge.  With regard to his OSA, the examiner noted that there was nothing demonstrating a diagnosis of OSA in-service, that it had been eighteen years since the Veteran's discharge, and that there were no complaints of sleep apnea, snoring, or sleep disturbances in the claims file.

In an October 2010 addendum opinion, the VA examination clarified the diagnoses related to the Veteran's left shoulder, which included the following: type full thickness anterior supraspinatus tear; bicipital tendon tenosynovitis and bicipital tendinosis; and a SLAP tear.  The examiner opined that the Veteran's left shoulder disorders were less likely than not related to his military service.  The examiner reasoned that it was ten years between 1990 and his surgery in the early 2000s, and that his job involved heavy lifting.  The examiner determined that chronicity had not been established since his discharge.

Pertinent to his left knee and left should, the Veteran testified during the January 2017 hearing that both joints were injured after he was involved in a tank accident.  He stated that the tank he was in went over a large embankment that that the driver did not see, that he thrown about in the tank, and that he was knocked unconscious.  He stated that he hit his left side, including his knee and shoulder.  The Veteran testified that, following service, he continued to experience problems with his left knee and left shoulder since his discharge.  Moreover, during the hearing, he argued that his left shoulder disorder was secondary to his now service-connected cervical spine disorder.  See January 2017 Hearing transcript, p. 16.

With regard to his OSA, the Veteran testified that he was told during service that he suffered a deviated septum following his in-service accident.  He reported sleep problems during service, including trouble breathing while asleep.  The Veteran's wife testified that, shortly before his discharge, she noticed that the Veteran would stop breathing in his sleep.

With regard to his GERD, the Veteran testified that he started to experience gastrointestinal problems, including trouble holding food down, heartburn, and stomach problems beginning in 1984 while he was stationed in Germany.  He testified that he was treated during service, and that he has been using anti-gastral medical since then.

In support of his claim for service connection for OSA, the Veteran submitted a June 2017 private treatment that noted that he was diagnosed with OSA in 2001.  The treatment provider noted that the Veteran could have suffered from OSA at a younger age during his time in the military.

The Board finds that the evidence of record is insufficient to resolve the Veteran's claims.  With regard to the February 2010 VA examination report and the October 2010 addendum opinion, the opinions fail to reflect any consideration of the lay statements from the Veteran and his spouse concerning the onset and continuity of symptoms beginning associated with his left knee, left shoulder, OSA, and GERD and, instead, rely on the absence of in-service or post-service treatment..  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service). 

Moreover, the Board finds that the VA opinions and the private opinions do not provide adequate rationale.  In this regard, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the VA examiner did not provide any rationale as to why the Veteran's left knee disorder was no related to his military service, and the private opinions are speculative and also contain no rationale.

Thus, to ensure that an opinion is obtained that adequately considers the Veteran's lay statements, he should once again be scheduled for a new VA examination(s) by a different VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

On remand, the AOJ should obtain any outstanding VA treatment records.  Additionally, the Veteran should be provided the opportunity to identify any additional private treatment records that are relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's VA treatment records.

2.  The Veteran should be given an opportunity to identify any additional healthcare providers.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records. 

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination(s) to determine whether his left knee disorder, left shoulder disorder, OSA, and/or GERD are related to his military service.  The entire claims file must be made available to the selected examiner(s) and the examination report(s) should include discussion of the Veteran's in-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner(s) should answer the following question:

For his currently-diagnosed left knee disorder, left shoulder disorder, OSA, and/or GERD, the examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater probability) that such had it onset during, or is otherwise related to the Veteran's military service.

Any opinion provided must reflect consideration of the Veteran's lay statements, include his January 2017 testimony, concerning his in-service injuries and symptoms, including left knee and left shoulder pain following the January 1991 tank accident; sleep problems during service, including trouble breathing while asleep; and gastroesophageal problems, including stomach pains and heartburn beginning in 1987.  In this regard, the Veteran is considered competent to report his in-service experiences and symptoms during and following service.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of an in-service injury or treatment in his service treatment records.

5.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


